DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Amendment received 2/10/21 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartman et al. US 5,188,352 (“Bartman”).
 	Regarding claim 1, Bartman disclosed a medium loading device (10) onto which a medium discharged from a discharge port of a printing apparatus (including 7 and 8) is loaded, the medium loading device comprising: 
 	a sheet (20) configured to support the medium: and 
 	a winding shaft (22) configured to wind the sheet,
 	wherein:
 		the sheet includes a first end that is an end portion, and a second end that is an end portion positioned opposite the first end, the first end is attached to the winding shaft, and the second end is attached to the printing apparatus (see Figure 2), 

 	the second end is attached to the printing apparatus at a position higher than the winding shaft and lower than the discharge port (see Figure 2), and wherein
	the sheet is configured to be capable of supporting an entirety of the medium discharged from the discharge port at a position between the second end and the winding shaft (see Figures 2-4).  See also MPEP 2114.  
 	Regarding claim 10, Bartman disclosed the second end is attached to the printing apparatus to form the sheet into a curved posture curving from the second end towards the first end and away from the printing apparatus when viewed in a side view of the medium loading device (notice the curvature of the sheet around the roller 22 in at least Figure 2. 
 	Regarding claim 12, the medium may have a printed print surface and an unprinted surface, the sheet being capable of supporting the entirety of the unprinted back surface of the medium discharged from the discharge port.  See also MPEP 2114 and 2115.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartman.  Bartman disclosed a medium loading device (10) onto which a medium discharged from a discharge port of a printing apparatus (including 7 and 8) is loaded, the medium loading device comprising:
 	a sheet (20) configured to support the medium; and
 	a winding shaft (22) configured to wind the sheet;
 	wherein:
 	the sheet includes a first end that is an end portion, and a second end that is an end portion positioned opposite the first end, the first end is attached to the winding shaft, and the winding shaft is attached to the printing apparatus (see Figure 2),
 	the second end is disposed on an installation surface (at bracket 23) of the printing apparatus and is positioned away from the printing apparatus in the discharge direction (see Figure 2), and the winding shaft is positioned lower than the discharge port (Figure 2), and wherein the sheet is configured to be capable of supporting an entirety of the medium discharged from the discharge port at a position between the second end and the winding shaft (see Figures 2-4). See also MPEP 2114.  
 	The difference between Bartman and the claimed invention is that Bartman did not teach the winding shaft is attached to the printing apparatus at a position higher than the second end.  There were a finite and predictable number of arrangements for the “roller shade” web support 20 such that it would be in the position below the discharge port as taught by Bartman.  The winding shaft below the second end (as 
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to try situating the winding shaft such that it is attached to the printing apparatus at a position higher than the second end to position it below the discharge port.  The results would have been predictable since there are the two possible alternative arrangements.
	Regarding claim 11, Bartman disclosed the second end is attached to the printing apparatus to form the sheet into a curved posture curving from the second end towards the first end and away from the printing apparatus when viewed in a side view of the medium loading device (notice the curvature of the sheet around the roller 22 in at least Figure 2. 
	Regarding claim 13, the medium may have a printed print surface and an unprinted surface, the sheet being capable of supporting the entirety of the unprinted back surface of the medium discharged from the discharge port.  See also MPEP 2114 and 2115.    

Claims 6-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartman in view of Neitzke US 2,591,186 (“Neitzke”).  Bartman disclosed the limitations of claim 1, and rendered obvious the limitations of claim 4 as listed above but did not teach using first and second adjustment tools to tension the sheet from its sides.
 	Neitzke teaches a sheet (44) and winding shaft arrangement that is secured at front and rear ends while using first and second adjustment tools to tension the sheet 
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to look to Neitzke in order to provide tension to the sides of a windable and unwindable web.  That is, it would be obvious to provide an analogous first adjustment tool that is attached to the third end and to the printing apparatus, and a second adjustment tool is attached to the fourth end and to the printing apparatus of Bartman, in order to provide a means which can be actuated to tension the windable sheet which is otherwise secured at only front and rear ends.  This would form a taut surface on the sheet and prevent unwanted looseness.

Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive to overcome the rejections as explained above in response to the .
Applicant argued that Neitzke is not analogous art.  Applicant is reminded that Neitzke would be considered analogous art if it is reasonably pertinent to the problem to be solved even if it is not in the same field of endeavor.  See MPEP 2141.01(a).
Here, the retractable “shade like” web 20 is secured at both ends.  Thus the middle area tends to droop and be loose.  To solve this problem of drooping or loose ends on a windable and unwindable web that is secured at two opposite ends, it would be reasonable to look to Neitzke which teaches a solution to provide tension to the sides of a windable and unwindable web that is secured at two opposite ends. Therefore, Neitzke is considered analogous art as it is reasonably pertinent to the problem to be solved.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658